department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list kakekkekerreererekrakkek rkkekkekkereekeerekrekrer kekrekrekrekkeeereererkekeke legend taxpayer a hakkar taxpayer b hhakkkhkkeiaaererer amount d er rkkkahkhrererkrer amount e me erk ra ka irr rra amount f me rrakerkrarrarererer bank cc firm b ira xx ira y me erekkrerarrar rarer re rakhrrreaere ree rr kkir kaka areer r ee me rrr arerr ir account g hrekkerererkrererere dear kekekekekreerrerkekeke this is in response to your letter dated date as supplemented by correspondence dated date february march april april may june june date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code additional information in support of your ruling was submitted to the service on date subsequent to a conference of right kkkkekekriekekreekrererererrer held on date on date you asked that your ruling_request be modified to address only a portion of the amount distributed from an individual_retirement_arrangement ira the following facts and representations have been submitted in support of the ruling requested taxpayer a who was __ years old maintained ira x with firm b on july taxpayer a made a direct trustee to trustee transfer of amount d from ira x to ira y an ira that taxpayer a established with bank c on september taxpayer a withdrew amount e from ira y and attempted to roll this firm b assuming that amount e represented a regular amount over to ira x at firm b which was now a closed account in a letter dated october ira contribution informed taxpayer a that it was returning the check in the amount of amount e because amount e exceeded the regular ira contribution limits and the deadline for making ira contributions for the expired tax_year had on october taxpayer a withdrew amount f the remaining balance from october ira y and ira y was closed amount e into account g a checking account he maintained at bank c on this same date taxpayer a also deposited amount f into account g taxpayer a was in poor health and was unable to again attempt to rollover amount e to an ira prior to the expiration of the 60-day rollover period taxpayer a died on january prepared you discovered the ira distribution s as taxpayer a’s tax_return was being taxpayer a deposited in the summer of taxpayer b states that she was the sole beneficiary of ira y and the surviving_spouse of taxpayer a taxpayer b asks the service to waive the 60-day rollover requirement so that she can roll over amount e to an ira she intends to establish in taxpayer a’s name sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual kkk ererererer receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code in general denies rollover treatment for inherited iras sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the ira is maintained acquired the ira by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case documentation submitted with the ruling_request demonstrates that taxpayer a withdrew amount e from ira y and within on september days after the day on which amount e was withdrawn from ira y did attempt to put amount e into ira x the ira he previously maintained with firm b this krkkkkrekrikekekkereakerkeeer establishes and supports taxpayer a’s intent to roll over amount e to an ira however firm b believing that amount e represented a regular ira contribution returned the check in the amount of amount e to taxpayer a when this attempt failed taxpayer a upon receipt of the check deposited amount e into account g on october because of his poor health taxpayer a did not again attempt to rollover amount e to an ira prior to the expiration of the 60-day rollover period which was november taxpayer a died on january without having rolled amount e to an ira amount e continues to be held in account g you are the surviving_spouse of taxpayer a further you state that you were the sole beneficiary of ira y but for taxpayer a closing ira y prior to his death as the sole beneficiary of ira y and taxpayer a’s surviving_spouse you could have elected to treat ira y as your own by designating yourself as the account owner rolled over ira y to an ira established in your name or rolled over ira y to another ira established in taxpayer a’s name you as taxpayer a’s surviving_spouse and the named beneficiary of ira y who but for taxpayer a’s closing ira y could have been treated as the owner of ira y upon taxpayer a’s death can roll over amount e the amount which per documentation submitted with this request was subject_to taxpayer a’s intent to rollover to an ira established in taxpayer a’s name therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e you are granted a period of days from the issuance of this ruling letter to complete a rollover of amount e to an ira in taxpayer a’s name provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution this amount will be considered rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code further this ruling waives the 60-day rollover requirement only with respect to amount e no opinion under code sec_408 is expressed with respect to the balance of taxpayer a’s ira funds held in account g no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ceenencetinenenninitte if you wish to inquire about this ruling please contact saar kkk kirk asiii iii irsa ia aitr irie e ‘t ep ra t ‘sincerely yours ehgned sotor gb futtd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
